Citation Nr: 0417810	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  99-13 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for schizophrenia, 
paranoid type, currently evaluated as 70 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

K. Barlow, Counsel




INTRODUCTION

The veteran served on active duty from February 1978 to March 
1981.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the benefits sought on 
appeal.  The Board first considered this appeal in November 
2000 and remanded both claims for additional development.  In 
April 2002, the Board denied the benefits sought and the 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In January 2003, the 
Court granted a joint motion for remand, vacating the Board's 
April 2002 decision and remanding the issues on appeal to the 
Board for compliance with the Veterans Claims Assistance Act 
of 2000 (the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 to 5107 
(West 2002)) as interpreted by the Court in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board, in turn, 
remanded the appeal to the RO in August 2003.  

The RO has performed all requested action, but has continued 
to deny the benefits sought on appeal.  Accordingly, this 
matter is now properly returned to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran experiences occupational and social 
impairment with deficiencies in most areas due to symptoms 
associated with schizophrenia such as difficulty maintaining 
effective relationships, problems with short-term memory, and 
minor problems with his attention and concentration.

3.  The veteran has one service-connected disability rated as 
70 percent disabling.

4.  The veteran has a high school education with vocational 
training in carpentry and work experience as a stocker and 
forklift operator.  He preaches on a regular basis.

5.  The veteran is not precluded from securing and following 
some form of substantially gainful employment consistent with 
his education and work experience as a result of his service-
connected disability.


CONCLUSIONS OF LAW

1.  Criteria for a rating higher than 70 percent for 
schizophrenia, paranoid type, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.130, Diagnostic 
Code 9203 (2003).

2.  Criteria for a total rating based on individual 
unemployability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.1-4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

A February 1981 Physical Evaluation Board report reflects 
that the veteran was found unfit for duty and a temporary 
disability retirement leave was recommended. The diagnosis 
was paranoid schizophrenia with history of drug abuse with 
considerable social and industrial impairment. The RO granted 
service connection for schizophrenia in November 1981 and 
assigned a 50 percent rating, effective from March 1981. In 
January 1982, the RO granted a temporary total rating based 
on hospitalization from November 1981, and restored the 50 
percent rating, effective January 1982. A May 1984 rating 
decision reduced the rating to 30 percent disabling; however, 
a June 1985 rating action restored the 50 percent rating. A 
November 1985 Board decision increased the rating to 70 
percent disabling. The current 70 percent rating has been 
effective since April 1984. 

The veteran's schizophrenia has been evaluated under 
Diagnostic Code 9203 of 38 C.F.R. Section 4.130, which 
requires the use of the general rating formula for mental 
disorders set forth in Diagnostic Code 9440.  The general 
rating formula for mental disorders is as follows:

Total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name...........100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking or mood, due 
to such symptoms as:  suicidal ideation; 
obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the 
ability to function independently, appropriately 
and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
worklike setting); inability to establish and 
maintain effective relationships..............................70 
percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships......................50 
percent

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care and conversation 
normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events)......30 percent

Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms 
controlled by continuous medication.............10 percent

A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere 
with occupational and social functioning or to 
require continuous medication............0 percent

The evidence shows that the veteran requested an increase in 
his disability rating in April 1998 and submitted an 
application for a total rating based on unemployability at 
that time.  The veteran's application reflects that he has a 
high school education with vocational training in carpentry, 
and prior work experience as a stocker.  He asserted that he 
has not worked since 1987.

The veteran has not required psychiatric hospitalization in 
over ten years.  He does not participate in any treatment for 
his service-connected schizophrenia nor for any other 
psychiatric disability.  The veteran asserts that he is 
recuperating from inappropriate medications given to him 
during service and subsequently by the VA medical system.

The veteran underwent VA examination in November 1998 and 
denied having any psychological or psychiatric problems.  He 
related living with his fourth wife and their two children, 
preaching on a regular basis, and being very religious.  The 
examiner thoroughly reviewed the veteran's claims folder and 
administered a number of psychological tests.  The veteran 
was guarded and constricted, but cooperative during the 
testing and interview process.  He presented marginally 
groomed, alert, and oriented in all spheres with a flat 
affect, appropriate eye contact and occasionally pressured 
speech.  The veteran clearly voiced delusional thought with 
respect to his experiences in the military and his belief 
that he was given inappropriate medication; his thought 
processes were illogical and unconventional, but there was no 
evidence of overt responses to hallucinations and the veteran 
denied experiencing hallucinations.  He also denied any 
depression, anxiety or problems with impulse control.  His 
insight and judgment were considered to be poor.  Test 
results were deemed valid and interpreted as consistent with 
the presence of an underlying thought disorder with prominent 
paranoid features and hyper-religiosity.  The veteran's 
behavior and test results were also found to be consistent 
with a chronic adjustment pattern using denial and aggressive 
orientation; behavior was noted to be consistent with that of 
a person who displays poor social skills and tends to 
withdraw from others during periods of stress.  An Axis I 
diagnosis of schizophrenia, paranoid type, was rendered, an 
Axis II diagnosis of personality disorder, not otherwise 
specified, was rendered, and a Global Assessment of 
Functioning (GAF) score of 60 was assigned.  Additionally, 
the examiner opined that the veteran was capable of managing 
his benefits in his best interest and that the likelihood of 
an ability to work would be considerably increased with the 
use of medication.

In March 1999, the veteran's previous employer reported that 
it did not have any records available for the veteran.


The veteran was interviewed by a VA social worker in December 
2000.  He presented in stained and worn jeans, but there was 
no indication of an inability to maintain personal hygiene.  
The veteran related having a high school education and having 
been unemployed for fourteen years.  He gave very little 
factual information about himself, but advised that he had 
done things in his life such as terminating employment 
because he was told to do so by God.  The veteran stated that 
he read the Bible daily, listened to music, prayed, and 
believed that he was a prophet.  He related that he was 
married to his fourth wife, had four children with this wife, 
had periodic contact with his siblings who lived in a 
different State, and had been divorced three times because 
his previous wives would not live within the constraints of 
the Bible.  Following the interview of the veteran, the 
social worker opined that the veteran was not capable of 
maintaining any employment because it appeared that his 
thoughts and perceptions were very distorted.

In January 2001, the same VA psychologist who evaluated the 
veteran in 1998 reviewed the veteran's claims folder, 
including the report of the VA social worker dated in 
December 2000.  Psychological testing was again performed as 
was a complete interview and evaluation.  The veteran 
presented as casually groomed and was angry and hostile, 
asserting that he was entitled to additional VA compensation 
benefits.  He was alert, oriented in all spheres, had normal 
speech, and made appropriate eye contact; he denied 
experiencing hallucinations or delusions and there was no 
evidence of hallucinations but clear evidence of delusional 
thought regarding his military service and actions of the 
Federal government.  The examiner determined that the veteran 
had minor problems with his attention and concentration, some 
difficulty with short-term memory, and no problem whatsoever 
with long-term memory.  Test results were deemed valid and 
consistent with the presence of an underlying delusional 
quality with prominent paranoid features, hyper-religiosity, 
and a severe personality disorder.  The veteran did not 
present with the usual problems seen in schizophrenics such 
as disorganized speech, disorganized behavior, catatonic 
behavior or a flat affect and, as such, the examiner opined 
that the majority of the veteran's difficulties were a result 
of his severe personality disorder.  It was noted that the 
veteran preached on a regular basis, had hobbies, shopped for 
himself, drove, and maintained a high capacity for 
independent living.  The examiner opined that based on a 
complete evaluation of the evidence presented, including 
psychological testing and interviewing, the veteran was 
capable of maintaining occupational functioning, that his 
paranoid schizophrenia was only minimally part of his problem 
and that his personality disorder was the predominating 
factor in his level of impairment.  She further opined that 
the impairment caused by the veteran's delusional thinking 
with respect to the military and Federal government only 
minimally effected his ability to sustain employment.  An 
overall GAF score of 68 was assigned and the examiner opined 
that considering only the symptoms associated with the 
veteran's schizophrenia would allow for the assignment of a 
GAF score of 75; a score of 45 was assigned based on the 
veteran's personality disorder.

Given the evidence as outlined above, the Board finds that 
the criteria for a 100 percent schedular evaluation have not 
been met as there is no suggestion either by the veteran or 
in the medical evidence that he experiences gross impairment 
in thought processes or communication, that he has persistent 
hallucinations, grossly inappropriate behavior, an inability 
to perform activities of daily living, is disoriented, or has 
difficulty remembering his name or the names of his close 
relatives.  The veteran believes that he was given 
inappropriate medication while in service and when treated by 
VA, that his god does not want him to work, and that he is 
entitled to compensation for having been treated 
inappropriately during service.  At best, the Board finds 
that the veteran experiences occupational and social 
impairment due to symptoms associated with schizophrenia such 
as difficulty maintaining effective relationships, problems 
with short-term memory, and minor problems with his attention 
and concentration.  This, however, does not rise to the level 
of meeting the rating criteria for an evaluation higher than 
70 percent because the only criterion met for a 100 percent 
schedular rating is persistent delusions and the medical 
evidence reveals that the veteran's continuing delusions only 
minimally effect his ability to sustain employment.  

The medical record contains several GAF scores ranging from 
60 to 75.  A GAF score reflects the level of severity of 
symptoms when considering psychological, social and 
occupational functioning.  A score between 71 and 80 reflects 
transient and expectable reactions to psychosocial stressors 
and no more than slight impairment; a score between 61 and 70 
reflects some mild symptoms or some difficulty in 
functioning; and, a score between 51 and 60 reflects moderate 
symptoms or moderate difficulty functioning.  See Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition, 
Washington, D.C., American Psychiatric Association (1994) 
(DSM-IV).

The assignment of a GAF score of 75 based solely on the 
symptoms associated with the veteran's schizophrenia reflects 
the finding by a medical professional that the symptoms of 
that disability only caused slight impairment.  Worst case 
scenario, based on a review of the GAF scores of record with 
the lowest score assigned being 60, is that the veteran has 
moderate symptoms.  As pointed out above, this simply does 
not rise to the level of meeting the criteria for severe 
symptoms causing total occupational and social impairment.  
Accordingly, even though the veteran's history of numerous 
marriages reflects his difficulty maintaining social 
relationships and clinical testing shows that he experiences 
some impairment of attention, concentration, and memory, his 
request for a higher rating must be denied on a schedular 
basis as the 70 percent evaluation currently assigned more 
than adequately reflects the disability picture presented.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the veteran asserts that he is totally unemployable 
because of his service-connected psychiatric disability, he 
has not identified any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings, and the Board has been similarly 
unsuccessful.  The veteran has not required frequent periods 
of hospitalization for his psychiatric disability and he does 
not participate in any treatment of his disability.  He 
simply asserts that he is entitled to higher compensation.  

The Board does not doubt that limitation caused by symptoms 
such as difficulty maintaining effective relationships, 
problems with short-term memory, attention and concentration 
would have an adverse impact on employability; however, loss 
of industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 
4.1.  38 C.F.R. Section 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that the evaluation currently assigned more than adequately 
reflects the clinically established impairment experienced by 
the veteran and his request for a higher evaluation must also 
be denied on an extra-schedular basis.

II.  Total Rating

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more with sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16.

The veteran has one service-connected disability.  
Specifically, schizophrenia, which is rated as 70 percent 
disabling.  As such, he meets the percentage threshold 
requirements provided in 38 C.F.R. Section 4.16(a) for 
consideration of entitlement to a total rating based on 
individual unemployability.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United 
States Court of Appeals for Veterans Claims (Court) referred 
to apparent conflicts in the regulations pertaining to 
individual unemployability benefits.  Specifically, the Court 
indicated that there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon a veteran's actual industrial 
impairment.  In a pertinent precedent decision, the VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria for determining 
unemployability include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).

The Court has held that a veteran's advancing age and non-
service connected disabilities may not be considered in the 
determination of whether a veteran is entitled to a total 
disability rating based upon individual unemployability.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places 
him in a different position than other veterans with the same 
disability rating.  The sole fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough to prove unemployability.  Additionally, it is noted 
that a high rating in and of itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
Thus, the question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The Court 
has also held that a clear explanation of a denial of a total 
rating based on individual unemployability requires analysis 
of the current degree of unemployability attributable to 
service-connected disability as compared to the degree of 
unemployability attributable to nonservice-connected 
conditions.  See Cathell v. Brown, 8 Vet. App. 539 (1995).

Based on the evidence as outlined above, the Board finds that 
the veteran has a high school education with vocational 
training in carpentry and work experience as a forklift 
operator and as a stocker.  He has not worked for 
compensation in many years because he asserts that his god 
told him to stop working.  The veteran does, however, preach 
on a regular basis.

The medical evidence of record includes the opinion of a 
social worker who interviewed the veteran, but did not review 
his claims folder, and the opinion of a psychologist who 
interviewed the veteran on two occasions, performed a number 
of psychological tests, and reviewed the claims folder, 
including the opinion of the social worker.  As noted above, 
the social worker determined that the veteran could not 
maintain employment because of distorted thoughts and 
perceptions.  This professional, however, did not even 
discuss the reason for the veteran's thoughts and 
perceptions, i.e.:  whether they were attributed to a 
service-connected or nonservice-connected disability.  The 
psychologist, however, gave a detailed account of symptoms 
and limitations associated with both the veteran's service-
connected schizophrenia and his nonservice-connected 
personality disorder.  Thus, the Board finds that the opinion 
of the psychologist is not only more useful in evaluating the 
level of impairment experienced by the veteran than the 
opinion of the social worker, but that it should be accorded 
greater weight as a consequence of it being based upon a 
complete overview of the evidence.

Consequently, the Board finds that the evidence of record 
supports a finding that the veteran is not precluded from 
securing and following some form of substantially gainful 
employment consistent with his education and work experience 
as a result of his service-connected disability.  The 
veteran's assertions are insufficient to prove an inability 
to work.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (Laypersons are not competent to offer medical 
opinions).  The opinion of the social worker only shows that 
the veteran has distorted thoughts and perceptions as a 
result of the totality of his impairments, both service-
connected and nonservice-connected.  The detailed opinion of 
the psychologist shows that the symptoms associated with the 
veteran's service-connected schizophrenia only minimally 
affect his ability to sustain employment.  Accordingly, the 
veteran's application for a total rating based on individual 
unemployability is denied.


III.  VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II), which addressed the timing and content 
of proper VCAA notice.  Following a complete review of the 
record evidence, the Board finds, for the reasons expressed 
immediately below, that the development of the claims here on 
appeal has proceeded in accordance with the law and 
regulations. 
 
The Court's decisions in both Pelegrini I and Pelegrini II  
held, in part, that a VCAA notice, as required by 38 U.S.C. 
Section 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made in March 1999, long before the 
VCAA was enacted, and the VCAA notice was given to the 
veteran in March 2003.  Fortunately, the Court acknowledged 
in Pelegrini II that some claims were pending at the time the 
VCAA was enacted and that proper notice prior to the initial 
AOJ decision was impossible.  The Court specifically stated 
in Pelegrini II that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.   

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in March 2004.  The Board finds that the 
information provided to the veteran specifically satisfied 
the requirements of 38 U.S.C.A. Section 5103 in that he was 
clearly notified of the evidence necessary to substantiate 
his claims and the responsibilities of VA and the veteran in 
obtaining evidence.  The March 2004 letter stated that (1) 
the evidence needed to substantiate the veteran's claims was, 
among other things, evidence that the veteran's service-
connected disability had gotten worse, (2) VA would obtain 
relevant records from any Federal agency and relevant records 
identified by the veteran, and (3) the veteran is responsible 
for supplying VA with sufficient information to obtain 
relevant records on his behalf and is ultimately responsible 
for submitting all relevant evidence not in the possession of 
a Federal department or agency.  The Board notes that 
although the Court in Pelegrini I and again in Pelegrini II 
indicated that there was a fourth element of notification, VA 
General Counsel rendered a Precedential Opinion in February 
2004, finding that 38 U.S.C. Section 5103(a) does not require 
VA to seek evidence from a claimant other than that 
identified by VA as necessary to substantiate the claim.  See 
VAOPGCPREC 1-2004 (Feb. 24, 2004).  Thus, under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  Moreover, under 
the circumstances of this case - including the RO decision 
appealed, the statement of the case and supplements thereto, 
and the Board's previous decision that was vacated by the 
Court - the appellant had been provided with abundant 
information concerning the reasons why the evidence of record 
does not support his claims, and what type of evidence would 
be needed to provide a basis for a grant of the benefits 
sought.

The Veterans Benefits Act of 2003 amended 38 U.S.C. Section 
5103(b) to provide that the one-year limitation in that 
section should not be construed to prohibit VA from making a 
decision on the claim before the expiration of the one-year 
period.  This section of the Veterans Benefits Act of 2003 
also provides that nothing in the section should be construed 
to require re-notification or additional notification to the 
claimant.  This amendment is effective as if enacted on 
November 9, 2000.  Consequently, the Board finds that not 
only is the notice given to the veteran sufficient, but the 
decision rendered prior to the expiration of the one-year 
notice period is appropriate. 

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence, affording him physical examinations, 
and requesting that a medical opinion be rendered as to the 
level of severity of his service-connected psychiatric 
disability.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  In fact, the 
veteran indicated in March 2004 that he did not have any 
additional evidence to submit.  Furthermore, the veteran has 
been given the opportunity to testify before an RO hearing 
officer and/or the Board, but declined to do so.  

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  




ORDER

A rating higher than 70 percent for schizophrenia, paranoid 
type, is denied.

A total rating based on individual unemployability is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



